PD-1575-15

                                 SUPREME COURT


                                              OF                      COURT OF CRIMINAL APPEALS
                                                                            EEC 02 2015
                                           TEXAS
                                                                        4beMcosta cierv
                                Mr. Tristan Omarr Armstrong


                                         01-14-00560-CR


                                          2013-CR-5695                     FILED IN
                                               •kitit
                                                                    COURT OFCRIMINAL APPEAL^
                                Petition for Discretionary Review
                                                                        'December
                                                                          ^^H'^^LAPPEALS
                                                                                  4, 2015
                                   Court ofCriminal Appeals             Abel Acostarilerk
                                         P.O. Box 12308                      i^oa, Clerk

                                       Austin, Texas 78711




To whom this may concern:

I, Mr. Tristan Omarr Armstrong, am requesting an extension in regards to a petition for
discretionary review (Tex. App. Rule 10.5 b) on this day November 30,2015. Thank you for
your patience regarding this matter.


Mr. Tristan Omarr Armstrong
(210)284-9844